Citation Nr: 0627787	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a stomach disorder, 
including ulcers.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a 
right knee injury.

6.  Entitlement to service connection for residuals of a 
right foot injury.

7.  Entitlement to service connection for a gynecological 
disorder, including irregular menstrual periods.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1983 to November 
1991.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified in support of these claims at a hearing 
held at the RO before a Decision Review Officer in March 
2004.

The Board REMANDS the claims of entitlement to service 
connection for a low back disorder, hearing loss, tinnitus, 
residuals of a right foot injury, and a gynecological 
disorder, including irregular menstrual periods, to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  A stomach disorder, including ulcers, is not related to 
service.

3.  The veteran does not currently have residuals of a right 
knee injury.


CONCLUSIONS OF LAW

1.  A stomach disorder, including ulcers, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  

2.  Residuals of a right knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided, VA strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

1.  Timing

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on her 
claims for service connection by letter dated September 2003, 
after initially deciding those claims in a rating decision 
dated October 2002.  The timing of such notice does not 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II; however, this timing defect 
constitutes harmless error.  First, as explained below, the 
September 2003 notice letter satisfies the content 
requirements of the VCAA.  Second, in Pelegrini II, the Court 
recognized the need for, and the validity of, notification 
sent after the initial decision in cases where such notice 
was not mandated until after that initial decision had been 
made.  Although, in this case, the VCAA was already in effect 
at the time the RO initially denied the veteran's claims, the 
only way that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that the veteran filed to perfect her appeal to the Board.  
This would be an absurd result, forcing the veteran to begin 
the appellate process anew.  Third, in reviewing 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's prior decision.  As such, the 
veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, she was 
afforded the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of her claims for service connection and the Board's 
consideration of her appeal.  With regard to the duty to 
notify, the VCAA simply requires that VA give a claimant an 
opportunity to submit information and evidence in support of 
his or her claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard, 4 Vet. App. 
at 384; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2005) (harmless error).  

2.  Content

In the September 2003 VCAA notice letter, the RO acknowledged 
the veteran's claims for service connection, notified her of 
the evidence needed to substantiate those claims, identified 
the type of evidence that would best do so, notified her of 
VA's duty to assist and indicated that it was developing her 
claims pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
explained that it had endeavored unsuccessfully to obtain the 
veteran's service medical records and identified alternative 
evidence for the veteran to submit to substitute for such 
records.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all other outstanding 
evidence provided she identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of her treatment records if she 
wished VA to obtain such records on her behalf.  The RO also 
advised the veteran to identify or send directly to VA all 
requested evidence to support her claims.  The content of 
this notice letter reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II.

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  In the September 2003 notice letter, the RO 
did not provide the veteran information on disability ratings 
or effective dates.  However, the veteran has not been 
prejudiced as a result thereof.  Bernard, 4 Vet. App. at 394.  
As noted below, the disposition with regard to the veteran's 
claims for service connection for a stomach disorder, 
including ulcers and for residuals of a right knee injury is 
unfavorable.  Therefore, any question relating to the 
appropriate disability rating or effective date to be 
assigned a grant of service connection is rendered moot.  



B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to her 
claims, including service medical records and post-service 
private treatment records.  However, as previously noted, 
after requesting such records, the RO learned that some of 
the veteran's service medical records were unavailable or 
lost.  After the RO informed the veteran of this fact, the 
veteran indicated that she would submit alternative evidence, 
or more specifically, a statement from her spouse, to 
substitute for her service medical records, but the RO never 
received any such evidence.  

The RO did not conduct medical inquiry in an effort to 
substantiate the claims being decided because, based on the 
facts in those cases, such action was not mandated.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

The veteran has submitted written statements and testified at 
a hearing in support of her claims.  According to her 
statements and testimony, she is entitled to service 
connection for stomach and right knee disorders as such 
disorders manifested in service.  The veteran specifically 
alleges that, during service, she discovered blood in her 
stools, which medical personnel initially attributed to 
ulcers.  She contends that, since then, she has continued to 
experience stomach problems.  The veteran also alleges that, 
during service while installing cables, she fell off a pole, 
injuring her right knee to such an extent she was not able to 
walk for a couple of weeks.  She contends that, since then, 
she has continued to experience pain in her right knee.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis or peptic ulcers became manifest to a degree of 
10 percent within one year from the date of discharge and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service medical documents of record, including private 
treatment records dated since 1999, confirm that the veteran 
has a stomach disorder most recently characterized as a 
hiatal hernia with gastroesophageal reflux.  These records do 
not establish that the veteran currently has residuals of a 
right knee injury.  They show no complaints of, or treatment 
for, right knee problems.  

The veteran has submitted a medical opinion linking her 
medical conditions to service.  This opinion, dated August 
2004, indicates that the veteran's "medical conditions" as 
likely as not manifested secondary to incidents that occurred 
while the veteran was performing her military duties during 
active service.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinion.  An assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given the foregoing, the Board assigns no evidentiary weight 
to the August 2004 opinion.  Such opinion is not competent 
because it refers broadly to medical conditions, rather than 
identifying a particular stomach and/or right knee disorder, 
mentions in-service incidents without the benefit of a review 
of the veteran's service medical records, and is unsupported 
by clinical evidence of record and rationale. 

As noted above, to prevail in these claims for service 
connection, the veteran must submit competent evidence 
establishing that she has stomach and right knee disorders 
resulting from service.  The veteran has not so submitted.  
Rather, her assertions represent the only evidence of record 
linking her stomach disorder to service and diagnosing 
residuals of a right knee injury.  These assertions are 
insufficient to establish a current disability or the 
necessary nexus in this case as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge to render a competent opinion on causation or to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Inasmuch as the veteran's stomach disorder is not related to 
her active service and she does not currently have residuals 
of a right knee injury, the Board concludes that a stomach 
disorder, including ulcers, and residuals of a right knee 
injury were not incurred in or aggravated by service.  The 
evidence is not in relative equipoise with regard to either 
claim; therefore, the veteran may not be afforded the benefit 
of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against each claim; such 
claims must be denied.


ORDER

Service connection for a stomach disorder, including ulcers, 
is denied.

Service connection for residuals of an in-service right knee 
injury is denied.


REMAND

The veteran also claims entitlement to service connection for 
a low back disorder, hearing loss, tinnitus, residuals of a 
right foot injury, and a gynecological disorder, including 
irregular menstrual periods.  Additional action is necessary 
before the Board can decide these claims.

First, as previously indicated, in September 2003, the RO 
provided the veteran VCAA notice on his claims for service 
connection.  However, such notice includes no information on 
disability ratings or effective dates.  To ensure strict 
compliance with the VCAA, on remand, VA should provide the 
veteran more comprehensive notice that satisfies the 
requirements of the VCAA as interpreted by the Court.  

Second, the RO has obtained and associated with the claims 
file an incomplete set of the veteran's service medical 
records.  Such records clearly indicate that, during service, 
the veteran sustained certain injuries that would have 
necessitated treatment, the records of which are missing.  
During her hearing, the veteran reported that some of these 
injuries necessitated hospitalization and subsequent 
restricted duty.  Despite the veteran's testimony in this 
regard, no effort was made to secure records of the alleged 
hospitalizations and restricted duty periods.  Such action 
should be taken on remand.

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the claims being remanded is 
necessary.  As the veteran's representative pointed out 
during the March 2004 hearing and in subsequently submitted 
written statements, the RO did not provide the veteran such 
an examination during the course of this appeal despite 
evidence showing that, in service, the veteran complained of 
low back pain, broke her right foot, was noted to have some 
type of tumor during pregnancy, and worked in a military 
occupational specialty that exposed her to a significant 
amount of noise.  Given this evidence, an opinion addressing 
whether the veteran currently has disabilities related to 
service is needed.    

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to her claims for service 
connection, which satisfies the 
requirements of the Court's holdings in 
Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Contact all appropriate authorities 
in an effort to obtain and associate with 
the claims file the remainder of the 
veteran's service medical records, 
including any records from her in-service 
hospitalizations for a back injury, a 
broken right foot and a pregnancy, and 
reports of restricted duty periods. 

3.  Arrange for the veteran to undergo a 
VA examination in support of her claims 
for service connection for a low back 
disorder and residuals of a right foot 
injury.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask him to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran 
presently has a low back disorder 
and/or residuals of a broken right 
foot; 

b) if so, opine whether each such 
disorder is at least as likely as 
not related to the veteran's active 
service, including the documented 
low back complaints and broken right 
foot; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Arrange for the veteran to undergo a 
VA examination in support of her claims 
for service connection for hearing loss 
and tinnitus.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask him to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran 
presently has hearing loss and/or 
tinnitus; 

b) if so, opine whether each such 
disorder is at least as likely as 
not related to the veteran's active 
service, including her alleged 
exposure to generator noise while 
working as a wire systems installer; 
and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Arrange for the veteran to undergo a 
VA examination in support of her claim 
for service connection for a 
gynecological disorder, including 
irregular menstrual periods.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran 
presently has a gynecological 
disorder, including one manifested 
by irregular menstrual periods; 

b) if so, opine whether such 
disorder is at least as likely as 
not related to the veteran's active 
service, including the documented 
abnormality (characterized as a 
tumor) reportedly found during her 
pregnancy; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

6.  Readjudicate the veteran's claims for 
service connection.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


